Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art reference to Vujic (6983768) teaches a three layer insulation with a cover formed from half shells, including different materials, but fails to disclose the use of a low-density foam insulation material made of a foam material having a lower density than that of the secondary insulation materials, and covering each of lengthwise opposite ends of each of the secondary insulation materials and tertiary insulation materials (the ends of the reference do not show specifically low density foam used in this manner, and there was no modifying reference that teaches the combination of a low density foam specifically used in this manner),
wherein the pair of secondary insulation materials are configured such that each of opposed contact surfaces thereof is formed in a shape bent at least one time (is taught by the reference);
each of the primary insulation materials is produced to have a shorter length than that of each of the secondary insulation materials (this feature is not found in the reference to Vujic, and such is not found in a modifying reference that teaches the combination is obvious), so that lengthwise
opposite ends of the primary insulation material are located at positions inward from those of the secondary insulation material (the reference fails to teach this feature, and there wasn’t a modifying reference that would teach the combination of this feature is obvious); and
a high-density foam insulation material is further provided, the high- density foam insulation material being in intimate contact with a lengthwise end of each of the primary insulation materials so as to cover a portion of the outer surfaces of the pipe that is not covered by the primary insulation material, and having a side protruding farther than an outer surface of the low-density foam insulation material (a high density foam insulation was also not specifically taught by the Vujic reference, and was not found in a modifying reference that was obvious to combine with the teachings of Vujic).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH